Foth, C.J.,
concurring and dissenting:
I agree that the suppression order in this case is appealable, particularly in the light of State v. Newman, 235 Kan. 29, 680 P.2d 257 (1984). Although imposed as a sanction for failure of discovery and not on constitutional grounds, the order absolutely denied the State the use of the breath test results. Those results, as any lawyer knows, are key evidence in any prosecution for driving under the influence.
I also agree that the sanction to be imposed for failure to make discovery is, under K.S.A. 22-3212(7), within the discretion of the *446trial court. Failure to furnish the test results to the defendant personally, as required by K.S.A. 8-1002, should be governed by the same principles. The value of the results to the defendant lies in their potential use in the DUI prosecution; it matters not whether they are obtained by the defendant personally or by his lawyer, or whether under one statute or the other.
I cannot agree, however, that the sanction of suppression represents a proper exercise of judicial discretion under the circumstances of this case. I am as reluctant as any appellate judge to find an abuse of discretion in a trial court’s order, and I am aware of the rubric found in countless cases that discretion is abused only when no reasonable person would take the view adopted by the trial court. Nevertheless, I also bear in mind the words of the late Justice Fontron in State v. Collins, 195 Kan. 695, 700, 408 P.2d 639 (1965):
“The discretion lodged within a court is not a boundless, but a judicial, discretion. It is a discretion limited to sound judgment to be exercised, not arbitrarily, but with regard to what is right and equitable under the circumstances and the law.”
The same sentiment has been recently echoed in much the same language in State v. Goering, 225 Kan. 755, Syl. ¶ 9, 594 P.2d 194 (1979). It was put slightly differently in Vickers v. City of Kansas City, 216 Kan. 84, Syl. ¶ 4, 531 P.2d 113 (1975):
“Discretion may be defined as the freedom to act according to one’s judgment. Judicial discretion implies the liberty to act as a judge should act, applying the rules and analogies of the law to the facts found after weighing and examining the evidence' — to act upon fair judicial consideration and not arbitrarily.”
The first case dealing with discretion and discovery in the context of our present code of criminal procedure is State v. Jones, 209 Kan. 526, 498 P.2d 65 (1972). After noting that sanctions are a matter for the trial court’s discretion, the court outlined general guidelines:
"In exercising its discretion as to whether sanctions should be applied for violation of a discovery and inspection order the trial court should take into account the reasons why disclosure was not made, the extent of the prejudice, if any, to the opposing party, the feasibility of rectifying that prejudice by a continuance, and any other relevant circumstances.” Syl. ¶ 2.
The court went on to approve in general the ABA Standards Relating to Discovery and Procedure Before Trial, § 4.7 (Ap*447proved Draft 1970), including the following comment of the drafting committee:
“The Committee’s general view . . . was that the court should seek to apply sanctions which affect the evidence at trial and the merits of the case as little as possible, since these standards are designed to implement, not to impede, fair and speedy determinations of cases.” 209 Kan. at 530. Emphasis added.
Finally, the court observed:
“We are impressed that in furtherance of just and expeditious determination of cases, as stated in the ABA Standards, requests for continuance should be utilized where necessary if a party is surprised because of his adversary’s failure to disclose in compliance with a discovery order. Such procedure will enable a court more validly to distinguish the good faith request for help from the development of a mere ploy to be used later upon appeal if needed.” 209 Kan. at 531. Emphasis added.
The above language was quoted and its principle applied in State v. Walker, 221 Kan. 381, 385, 559 P.2d 381 (1977). In both Jones and Walker the defendant complained of nondisclosure by the State. In each the failure of the defendant to pursue the desired information with diligence and to request a continuance was held to preclude the defendant’s complaints about the introduction of the evidence.
State v. Wilkins, 220 Kan. 735, 556 P.2d 424 (1976), is in the same vein. There the State could not produce the written statements of witnesses, made to police officers, as required by K.S.A. 22-3213(2). It was held that in determining what sanctions to impose the trial court had properly employed a “balancing test,” taking into account among other things: why the statements couldn’t be produced, fault on the part of the State, the importance of the testimony, and the other evidence in the case. 220 Kan. at 741-42.
The situation was likened to that in a civil case where dismissal is sought for noncompliance with a discovery order:
“[T]he trial court in the exercise of sound judicial discretion must consider the materiality and importance of the documents not produced, whether the failure to produce is caused by inability, willfulness or bad faith, and whether some available sanction short of dismissal will protect the party seeking discovery.” 220 Kan. at 742, citing Vickers v. City of Kansas City, 216 Kan. 84. Emphasis added.
Similar criteria were promulgated in State v. Villa & Villa, 221 Kan. 653, 656-7, 561 P.2d 428 (1977):
*448“When the prosecution is charged with having failed to comply with a discovery order the sanctions to be imposed under K.S.A. 22-3212(7) must be left to the discretion of the trial court. The sanctions may range from an allowance of an inspection to an absolute exclusion of the materials from evidence. Factors to be considered by the trial court in imposing a proper sanction include: surprise to the defense as to the contents (State v. Jones, 209 Kan. 526, 498 P.2d 65); absence of a request to inspect the materials (State v. Sullivan & Smith, 210 Kan. 842, 504 P.2d 190); the amount of other evidence bearing on guilt (State v. Morin, 217 Kan. 646, 653, 538 P.2d 684); and prejudice, if any, to the defense (State v. Johnson, 219 Kan. 847, Syl. 1, 549 P.2d 1370).”
I view three factors as significant in this case:
1. Both defendant and his attorney knew a breath test had been administered, so there was no surprise on that score. Although the exact results were unknown, counsel surely surmised that defendant had tested over 0.10%.
2. When defense counsel asked to see the police reports, permission was freely given. Under Reno County’s peculiar manner of operation it was necessary for defense counsel to go to the Police Department to see the reports. There, by an apparent error on the part of clerical personnel, defendant’s file contained arrest reports (including the field sobriety test report) but no breath test. Counsel never specifically asked for the breath test results, and so far as the prosecutor knew he had divulged everything in the State’s possession. There is no claim of bad faith or that the prosecutor wouldn’t have cured the clerical oversight had it been known to him. Thus there was no willful refusal to disclose, as there was in all those cases, criminal and civil, where ultimate sanctions have been approved. In a sense, there was no real request to see the breath test results.
3. Defense counsel at that point knew there had been a breath test, knew he didn’t have the test results, and also knew they would be made available on request. We were advised at oral argument that, as a matter of strategy, he chose instead to wait several months, and then make the oral motion to suppress on the morning of trial. This was surely “the development of a mere ploy” and not a “good faith request for help,” which Jones and Walker tell us are to be judicial benchmarks.
The undisputed facts in this case lead me to conclude that the sanction imposed was disproportionate to the harm sought to be corrected and results in manifest injustice to the State. As this ■court has said, “A court should impose sanctions which are *449designed to accomplish the objects of discovery and not for the purpose of punishment.” Independent Mfg. Co. v. McGraw-Edison Co., 6 Kan. App. 2d 982, 988, 637 P.2d 431 (1981).
The object of discovery in a criminal case is to apprise the defendant of the nature of the evidence he will have to meet. Defendant here knew he would have to meet the results of a breath test. By the time of trial the defense had had plenty of time to secure the test results if it really wanted them. When the issue was raised the day of trial the defense could easily have been “made whole” by relevation of the results at that time, plus a continuance if requested and necessary. A continuance was the preferred remedy under Jones because, in the words of the ABA Standards, it would “affect the evidence at trial and the merits of the case as little as possible.”
Under cases like Jones and Walker it was incumbent upon the defendant, not the State, to request a continuance. Defendant’s failure to do so indicates far more interest in securing a huge tactical advantage than in a fair chance to meet the State’s evidence. Further, in the absence of a request by either party, the court could have ordered a continuance on its own motion if deemed necessary to protect defendant’s rights.
I would reverse.